DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 24-34, 47 and 48, drawn to a process for coating a textile material.
Group II, claims 35-40 and 49, drawn to a coating composition.
Group III, claims 41-46 and 50, drawn to an impregnated textile material.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I:	wherein the organosilicon precursor is tetramethoxysilane (TMOS) 
Species II:	wherein the organosilicon precursor is tetraethoxysilane (TEOS)
Species III:	wherein the organosilicon precursor is methyltrimethoxysilane (MTM)
Species IV:	wherein the organosilicon precursor is methyltriethoxysilane (MTE)
Species V:	wherein the organosilicon precursor is phenyltrimethoxysilane (PhTMOS)
phenyltriethoxysilane (PhTEOS)
Species VII:	wherein the organosilicon precursor is a fluoroalkyltrimethoxysilane
Species VIII:	wherein the organosilicon precursor is a fluoroalkyltriethoxysilane
Species IX:	wherein the organosilicon precursor is a chloroalkylmethoxysilane
Species X:	wherein the organosilicon precursor is a chloroalkylethoxysilane
Species XI:	wherein the organosilicon precursor is an aminopropyltriethoxysilane
Species XII:	wherein the organosilicon precursor is (3-glycidyloxypropyl) trimethoxysilane (GPTMOS) 
Species XIII:	wherein the organosilicon precursor is a mixture thereof
The inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the inventions lack the same or corresponding special technical features for the following reasons: Any international application must relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (see MPEP 1850).  As demonstrated by at least US Pub. No. 2004/0020367 to Soane, at least one independent claim of the application does not avoid the prior art.  For example, Soane teaches an anti-pathogenic air filtration medium comprising a fibrous substrate whose fibers are coated with an anti-pathogenic coating comprising a polymer network (Soane, Abstract, paragraphs 0018-0021).  Soane teaches that the polymer network may be a randomly crosslinked polymer, a cross-linked polysiloxane polymer, or may be capable of forming a gel with a liquid comprising an active agent in at least one non-volatile liquid diluent, among others (Id., paragraphs 0018-0021).  Soane teaches that the network polymer may include a hybrid inorganic-organic sol gel material formed from a mixture including tetraethoxysilane (Id., paragraph 0027, Example 7).  Soane teaches that chemical absorbents, like activated carbon, can be incorporated into the coating to augment the coating with activity against chemical agents (Id., paragraph 0074, Example 6).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a single Group to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. 
Additionally, Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Note that if Applicant elects Species XIII, Applicant is required to recite the specific components of the mixture.
The election of an invention or species may be made with or without traverse. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a). 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Peter Y Choi/
Primary Examiner, Art Unit 1786